Citation Nr: 1110888	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-32 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on May 28, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Lincoln, Nebraska.  

In June 2010, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the hearing is in the claims folder.  


FINDINGS OF FACT

1.  Unauthorized medical expenses incurred at a private hospital on May 28, 2008 were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  

2.  VA facilities were feasibly available to provide the unauthorized medical expenses incurred at a private hospital on May 28, 2008 and an attempt to use them before hand would not have been considered unreasonable by a prudent layperson


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at a private hospital on May 28, 2008 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 U.S.C.A. § 1725 (as in effect prior to October 10, 2008); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  There is some question as to whether VCAA applies to claims for payment or reimbursement of unauthorized medical expenses.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  

Duty to Notify

In this case, a notice that fully complied with the requirements of the VCAA was sent to the claimant in August 2008.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case in with a statement of the case, in May 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The VA records pertaining to the Veteran's entitlement and the private hospital records pertaining to the treatment at issue have been obtained.  The Veteran has been afforded a hearing.  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

The Veteran is rated as 100 percent disabled by his service-connected disabilities.  For such a totally disabled veteran, VA may pay or reimburse medical expenses that have not been previously authorized if they are incurred for emergency treatment.  
38 U.S.C.A. § 1728 (West 2002).  

The care must have been rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  38 C.F.R. § 17.120(b).  Also, it is required that VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120(c).  

Claims will not be approved for any period beyond the date on which the medical emergency ended.  38 C.F.R. § 17.121.  

Discussion

The VAMC has covered the Veteran's emergency room visit of May 27, 2008.  He was sent home that day with instructions to return the following morning for further testing.  The expenses of that return visit on May 28, 2008 are at issue, with the VAMC denying payment on the basis that the services provided on the 28th were not required by a medical emergency.  

The Veteran and his wife testified at his June 2010 Board hearing to the effect that the symptoms that required emergency treatment on May 27 continued to trouble the Veteran on May 28.  The Veteran was reportedly very weak and remained so for the next 2 to 3 days.  They felt the Veteran should have been kept at the hospital and were not clear as to why he was sent home.  There was also testimony that the private emergency room was only 8 to 10 miles from the Veteran's home, while the VA hospital was 40 miles away and did not have an emergency room.  

The summary of the May 27, 2008 hospitalization shows that over the previous 5 to 6 days, the Veteran had experience intermittent dizziness.  There was no vertigo.  It was more like syncope.  There had been some nausea, without vomiting, diarrhea, or diaphoresis.  He reported dizziness with abrupt changes in position.  He had noticed that he became more lethargic when a cold front came in and with changes in barometric temperature.  His history of a shrapnel injury in Vietnam, with a retained fragment in the brain was noted.  His medical history included heart disease and hypertension.  Examination disclosed a blood pressure of 232/112, which came down to 130's over 60's.  Examination otherwise had normal findings, including head, heart, chest, and neurologic.  Electrocardiogram revealed some old anterior changes, but there was a sinus rhythm with no acute ST wave elevation, ischemic changes or arrhythmia.  Laboratory studies were normal except for elevated glucose and ALT (a liver function test).  

The examination and tests during the May 27 emergency room visit led to the impression that the Veteran had dizziness, lightheadedness with positional changes, accompanied with increased tiredness and occasional nausea and exertional dyspnea.  There was a possible cardiac etiology with a past history of coronary artery disease, status post transluminal coronary angioplasty of the right coronary artery.  The impression also included hypertension and hyperlipidemia.  

The matter was discussed with the Veteran's cardiologist and he was scheduled for a stress test the following morning at 7:15.  He was dismissed home.  There was a one word sentence, "Observation."  He was allowed activity as tolerated.  He was to continue his current home medications, but hold his metroprolol until after his stress test.  He was to do no strenuous activity and be careful with positional changes.  Other tests might be needed.  

The records for May 28, 2008 do not show that the Veteran was seen in the emergency room or that he was admitted to the hospital.  We do have the report of a treadmill Cardiolite stress test done that day.  This test did reveal some abnormalities.  

In September 2008, a VA physician reviewed the claim.  It was noted that it was for a planned stress test after the May 27, 2008 emergency room visit.  There were no emergency room charges associated with the claim.  The emergency room plan was to schedule a stress test for the following day.  The VA doctor did not dispute what happened on May 27 but was of the opinion that the encounter on May 28 was scheduled and was not an emergency.  

Conclusion

For VA purposes, an emergency is a situation when the Veteran's condition is of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 75 Fed. Reg. 33216-33219 (June 11, 2010).  This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  

In this case, there is testimony that the Veteran continued to have symptoms on May 28.  However, continuing to have symptoms is not an emergency.  It is not a situation where a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Indeed, a person being sent home from a hospital would conclude that he did not need immediate medical attention.  Thus, the services of May 28, 2008 were not rendered in an emergency.  

It must be noted that the implementing regulations have considered situations such as this and have clearly stated that the emergency ends when the condition becomes stable.  38 C.F.R. § 17.121.  Here, although the Veteran may have continued to have some symptoms, the condition became stable during his May 27 emergency room treatment.  The elevated blood pressures returned to normal limits.  The Veteran did not require immediate medical attention and his condition stabilized so as to allow him to be sent home.  

Also, the regulation requires that a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.  Here, there is no evidence of any attempt to contact VA to obtain prior authorization or to determine to availability of VA facilities.  Thus, on this basis as well, the claim must be denied.  

The Board has also considered the Millennium Act of 2000.  That law provides for payment or reimbursement of unauthorized medical expenses incurred by persons who usually receive their health care from VA.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000 et seq.  It also requires that the expenses be incurred during a medical emergency when VA or other Federal facilities are not feasibly available.  As discussed above, the services provides on May 28, 2008 do not meet this requirement.  Also, the emergency services must be provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.  Here there is no evidence that the May 28 testing was done in the emergency department.  Another requirement is that the claimant have no other insurance and the Veteran has testified that he has Blue Cross/Blue Shield insurance.  Consequently, the Millennium Act does not provide a basis to pay this claim.  

In reaching these conclusions, the Board has carefully considered the Veteran's statements of record, as well as the testimony he and his wife provided.  However, the medical records and opinion provide a preponderance of evidence showing that the testing of May 28, 2008 was not required by a medical emergency.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private hospital on May 28, 2008 is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

 


Department of Veterans Affairs


